Citation Nr: 0805006	
Decision Date: 02/12/08    Archive Date: 02/20/08

DOCKET NO.  06-06 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for residuals of a back 
injury.

2.  Entitlement to service connection for a left knee 
disability.

3.  Entitlement to service connection for a left ankle 
disability.



REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1943 to 
January 1946.  

The present matters come before the Board of Veterans' 
Appeals (Board) on appeal from a November 2005 rating 
decision in which the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio, denied the veteran's 
claims for service connection for residuals of a back injury, 
for a left knee disability, and for a left ankle disability.  

The Boston, Massachusetts RO currently has jurisdiction of 
this case.

In December 2005, the veteran filed a notice of disagreement 
(NOD).  A statement of the case (SOC) was issued in February 
2006, and the veteran filed a substantive appeal (via a VA 
Form 9, Appeal to the Board of Veterans' Appeals) in February 
2006.  In October 2006 and May 2007, the RO continued the 
denial of the claims on appeal in supplemental SOCs (SSOCs).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  There is no medical evidence of a back injury in service, 
and there is no competent evidence or opinion establishing a 
medical nexus between any current lumbar sprain or 
degenerative disc disease (DDD) disability and service (to 
include medical evidence that degenerative changes of the 
spine were manifested within one year of the veteran's 
separation from service).

3.  There is no medical evidence that a left knee disability 
was present in service, and there is no competent evidence or 
opinion establishing a medical nexus between any current left 
knee disability and service (to include medical evidence that 
osteoarthritis was manifested within one year of the 
veteran's separation from service).  

4.  Although service treatment records reflect an injured 
left foot during service, no chronic left ankle disability 
was shown in service, and there is no competent evidence or 
opinion establishing a medical nexus between any current left 
ankle disorder and service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of a 
back injury are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).

2.  The criteria for service connection for a left knee 
disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).

3.  The criteria for service connection for a left ankle 
disability are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claims, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claims; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claims, in accordance with 
38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in a September 2005 pre-rating letter, the RO 
provided notice to the appellant regarding what information 
and evidence was needed to substantiate the claims for 
service connection for residuals of a back injury, service 
connection for a left knee disability, and service connection 
for a left ankle disability, as well as what information and 
evidence must be submitted by the appellant, what information 
and evidence would be obtained by VA, and the need for the 
appellant to advise VA of and to submit any further evidence 
that is relevant to the claims.  Clearly, the September 2005 
pre-rating letter meets Pelegrini's content of notice 
requirements, as well as the VCAA's timing of notice 
requirement.

While the RO has not notified the veteran of information 
pertaining to the assignment of disability ratings or 
effective dates, consistent with Dingess/Hartman, on these 
facts, such omission is not shown to prejudice the veteran.  
As the Board's decision herein denies the claims for service 
connection, no effective date or higher rating is being, or 
is to be, assigned.  Accordingly, there is no possibility of 
prejudice to the veteran under the notice requirements of 
Dingess/Hartman.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records as well as post-service private 
medical records.  Also of record and considered in connection 
with these claims are various written statements provided by 
the veteran and by his representative, on his behalf.

The Board notes that the veteran has not been afforded a VA 
examination with regard to the claimed disabilities.  
However, as the record will show, there is no evidence of a 
back or left knee in service or until many years after 
separation from service, and there is no competent evidence 
suggesting a link between the veteran's back or left knee 
conditions and service.  In addition, as will be discussed 
fully below, while the January 1946 discharge examination 
noted a history of a left foot injury, there is no evidence 
show a current diagnosis of a left foot disability and only 
complaints of pain are noted.  Under these circumstances, 
there is no duty to provide a medical examination or obtain a 
medical opinion.  38 C.F.R. § 3.159(c); Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003); Duenas v. Principi, 18 Vet. 
App. 512, 518 (2004); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with these claims.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the appellant or to have any effect on the 
appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters on appeal, at 
this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 
543 (2006) (rejecting the argument that the Board lacks 
authority to consider harmless error).  See also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Service Connection

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Such a 
determination requires a finding of current disability that 
is related to an injury or disease in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet 
App. 141, 143 (1992).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be presumed, for certain chronic 
diseases, such as arthritis, which are manifested to a 
compensable degree (10 percent for arthritis) within a 
prescribed period after discharge from service (one year for 
arthritis), even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R.§§ 3.307, 3.309 (2007). 

In adjudicating a claim for benefits, the Board must 
determine whether a preponderance of the evidence supports 
the claim or whether all of the evidence is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).

The Board notes, initially, that in his substantive appeal 
the veteran states that he injured his back, left knee and 
left ankle in the same incident on the flight deck of the USS 
LANGLEY and is still being treated for residual pain for 
these conditions.  The Board notes, however, that pain, 
alone, without evidence of underlying pathology, does not 
constitute competent evidence of a disability for VA 
purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999); Evans v. West, 12 Vet. App. 22, 31-32 (1998).  

Addressing the question of a current disability, the record 
contains evidence of each condition for which service 
connection is sought.  Private treatment records from Dr. 
R.F. dated from February 1999 to January 2007 show a 
diagnosis of lumbar sprain and a July 2006 radiology record 
from Brockton Hospital shows degenerative disc disease (DDD) 
in the lumbar spine.  Arthroscopic surgery on the veteran's 
left knee is referred to in 1997 and 1998 private medical 
records of Dr. G.W and Orthopaedic Specialists, Inc. of 
Brockton, Mass.  A December 1997 private medical record 
reveals that at arthroscopy significant osteoarthritis was 
seen in the medial compartment of the left knee.  Pain in the 
left foot and ankle also is noted in a February 1999 private 
treatment record of Dr. R.F.  However, pain does not, alone, 
constitute evidence of a disability.  See Sanchez-Benitez, 
supra.  The evidence described herein notwithstanding, each 
of the veteran's service connection claims must be denied on 
the basis of medical relationship, or nexus, to service.

The medical evidence does not reflect the presence of a 
chronic left knee disability or any back problem or 
abnormality during the veteran's period of active service.  
Service treatment records show that, in 1945, the veteran was 
seen for an injured left foot.  A record detailing the actual 
treatment is not found in the claims file, but the treatment 
is noted on the veteran's January 1946 discharge examination 
as the only history of illness or injury for the veteran's 
military service.  In a February 2006 signed statement, the 
veteran related that in September 1944 he was under machine 
gun attack on the flight deck of the USS LANGLEY when he was 
injured and that a corpsman in sick bay treated him after 
which he was placed on light duty.  The Board also notes that 
the report of his January 1946 discharge examination 
discloses that the veteran's spine and extremities were 
normal when he separated from service.

The Board also notes that no back, left knee, or left ankle 
disability was shown until many years after the veteran's 
discharge from service.  

As regards residuals of a lower back disability, private 
treatment records from Dr. R.F., dated from February 1999 to 
January 2007, show that the veteran was seen for treatment of 
the low back, which felt weak, and low back pain.  As noted 
above, lumbar sprain was diagnosed.  A July 2006 radiology 
record from Brockton Hospital also shows DDD in the lumbar 
spine 60 years after service.  Aside from the question as to 
whether any of the medical evidence clearly establishes a 
current back disability, as claimed, the fact of the matter 
is that it does not provide any medical indication that any 
degenerative changes in the back were manifested during the 
first year after discharge from service.

As regards the left knee, private treatment records from Dr. 
G.B. and Orthopaedic Specialists, Inc. of Brockton, 
Massachusetts, dated in 1997 and 1998, reflect osteoarthritis 
in the medial compartment of the left knee and an 
arthroscopic medial meniscectomy more than 51 years after the 
veteran's discharge from service.  Further, there is no 
medical evidence of osteoarthritis of the left knee within 
the first year after discharge from service.

As regards the left ankle, private treatment records from Dr. 
R.F., dated from February 1999 to January 2007, reflect at 
least one treatment in February 1999 for left foot and ankle 
pain, 53 years after the veteran's discharge from service.  
However, there is no medical evidence of record of a left 
ankle disorder between discharge in 1946 and Dr. R.F.'s 
records in 1999.  Further, as noted above, pain alone does 
not constitute evidence of a disability.  See Sanchez-
Benitez, supra.

The Board points out that the passage of many years between 
discharge from active service and the objective documentation 
of a claimed disability is a factor that weighs against a 
claim for service connection.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  

Furthermore, in this appeal, none of the aforementioned 
private medical records include any comment or opinion 
addressing the etiology of any current back and left knee 
disabilities or the veteran's left ankle disorder.  In short, 
there is no competent evidence to support a finding that 
there exists a medical nexus between any claimed condition 
and service, and neither the veteran nor his representative 
has presented, identified, or even alluded to the existence 
of any such medical evidence or opinion.

In addition to the medical evidence, in adjudicating each 
claim, the Board has considered the assertions of the veteran 
and his representative.  However, as indicated above, each 
claim on appeal turns on the medical question of whether 
there exists a medical relationship between disability for 
which service connection is sought and service-a matter 
within the province of trained medical professionals.  See 
Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the 
appellant and his representative are not shown to be other 
than laypersons without the appropriate medical training and 
expertise, neither is competent to render a probative opinion 
on a medical matter.  See, e.g., Bostain v. West , 11 Vet. 
App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992)).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  Hence, 
the lay assertions in this regard have no probative value.

The Board also has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as no competent, 
probative evidence supports any claim on appeal, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


(CONTINUED ON NEXT PAGE)



ORDER

Service connection for residuals of a back injury is denied.

Service connection for a left knee disability is denied.

Service connection for a left ankle disability is denied.



____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


